DETAILED ACTION

Allowable Subject Matter
Claims 1-6 and 8-15 are allowed.

The following are details of the closest prior arts of record found:
JUNG (US Patent Publication 2016/0165566) discloses a system wherein a location estimation device may estimate a current location by performing fingerprinting positioning using the radio map and the cluster table which are stored in the database, wherein the second signal collection unit 122 may receive signals from the APs 130.1 to 103.n and measure the RSSs for the respective APs and the second control unit 121 may compare the measured RSS to the data stored in the database and estimate the current location of the location estimation device wherein the location estimated device may correspond to a user’s smart phone or the like and discloses the location estimation device may calculate a mean of the differences and calculate a difference value for each of the SPs located in the search region and discloses the location estimation device may estimate the location of the SP having the smallest difference value among the SPs located in the search region as the current location of the location estimation device.
Tiwari et al. (US Patent Publication 2018/0121571) discloses a system wherein a mobile device can exchange packets with the localizing wireless devices mounted in the building to measure the RF fingerprint at the mounting location and the localization and measurement module performs localized measurements from various sensors on the 
CHAN et al. (US Patent Publication 2017/0134899) discloses a system that performs a process of comparing the measured signal vector of the mobile device to one or more of the exemplary RP signal vectors which can represent virtual signals received at the RP location and the localization component can determine where the maximum number of tiles overlap which can be the estimated location of the mobile device and discloses ESD discriminates the fingerprints by penalizing the RPs that have large signal variance and thus the influence from the noise in the measurement is mitigated.
Richardson et al. (US Patent Publication 2012/0184286) discloses a system wherein a mobile device determines a level of ambiguity with regard to which one of a plurality of candidate regions include the location of the mobile device which may be due to a small difference between two candidate regions with similar probabilities and when a high degree of ambiguity exists it may be desirable to seek assistance from another device wherein the mobile device determines a set of candidate regions where the mobile device could be located using location determine techniques that use signal measurements corresponding to received signals, fingerprint prediction maps, etc. and discloses the ambiguity metric may be a standard deviation of the distribution of the  


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-6 and 8-15 are found to be allowable because the closest prior art found of JUNG (US Patent Publication 2016/0165566) and Tiwari et al. (US Patent Publication 2018/0121571) and CHAN et al. (US Patent Publication 2017/0134899) and Richardson et al. (US Patent Publication 2012/0184286) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “for each of the pre-determined reference locations, factoring out the antenna gain of the mobile device and determining a value of a measure of deviation from an average of said differences; and estimating the location of the mobile device based on the factored out antenna gain of the mobile device from a comparison of the values of said measure of deviation determined for the different pre-determined reference locations.” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645